                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )      No. 18-cr-664
       v.                                     )
                                              )      Honorable Virginia Kendall
MICHAEL THOMPKINS                             )
                                              )

                     MOTION FOR PERMISSION TO ISSUE
                        EARLY RETURN SUBPOENAS

      Defendant MICHAEL THOMPKINS, by the Federal Defender Program and

its attorneys, Amanda G. Penabad and Daniel P. McLaughlin, pursuant to Rules

17(b) and (c)(1) of the Federal Rules of Criminal Procedure, respectfully requests this

Court to order any and all subpoenas that Mr. Thompkins shall require during the

course of proceedings, and in support of this request states the following:

      1.     Mr. Thompkins is the defendant in the above-captioned case.           The

Federal Defender Program was appointed as Mr. Thompkins’ counsel at his initial

appearance and arraignment on October 3, 2018. He is financially unable to pay the

fees of witnesses.

      2.     The production of certain witnesses and documents for which the

subpoena power of this Court is necessary may be essential to the preparation and

presentation of Mr. Thompkins’ case.

      3.     Mr. Thompkins further requests authority for early return of any

subpoenaed documents to defense counsel prior to trial proceedings.
      WHEREFORE, Mr. Thompkins requests that this Court issue an order

waiving the costs and fees incurred in the service of process and the appearance of

witnesses, as well as granting the authority for early return of any subpoenaed

documents to defense counsel prior to trial proceedings.


                                             Respectfully submitted,

                                             FEDERAL DEFENDER PROGRAM
                                             John F. Murphy
                                             Executive Director

                                             BY:    /s/Amanda G. Penabad
                                                    Amanda G. Penabad
                                                    Federal Defender Program
                                                    55 E Monroe St., Suite 2800
                                                    Chicago, IL 60603
                                                    (312) 621-8300
                          CERTIFICATE OF SERVICE

The undersigned, Amanda G. Penabad, an attorney with the Federal Defender
Program hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV.
P5, LR5.5, and the General Order on Electronic Case Filing (ECF), the following
document(s):

                    MOTION FOR PERMISSION TO ISSUE
                       EARLY RETURN SUBPOENAS

was served pursuant to the district courts ECF system as to ECF filings, if any, and
were sent by first-class mail/hand delivery on March 11, 2019, to counsel/parties
that are non-ECF filers.


                                           By: /s/ Amanda G. Penabad
                                              Amanda G. Penabad
                                              FEDERAL DEFENDER PROGRAM
                                              55 E. Monroe St., Suite 2800
                                              Chicago, Illinois 60603
                                              (312) 621-8300
